Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Communication is in response to applicants’ amendment filed on February 9, 2021.



Response to Amendment


Applicant has amended claims 1, 10, 14, and 19-20; claims 1-20 are pending.



Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Shelton Austin (Reg. No. 60,540), on March 5, 2021.

4.	The application has been amended as follows:


Claim 1.	(Currently Amended)  A method of creating one or more snapshots, the method comprising:
receiving, by a first device, a video having a first quality level, the first device including a receiver device; 
buffering, by the first device, the video in a buffer, the buffer containing a portion of the video during a predefined time; 
converting, by the first device, the video into a lower-quality video having a second quality level, the second quality level being associated with a lower quality than the first quality level; 
sending, by the first device, the lower-quality video to a second device; 
receiving, by the first device from the second device as the second device presents the lower-quality video, a command to produce a snapshot using the video having the first quality level; 
based on the command received by the first device, producing a plurality of downsampled snapshot images from the portion of the video stored in the buffer, each of the plurality of downsampled snapshot images representing a different portion of the video at a different time; 
sending the plurality of downsampled snapshot images to a network; 
receiving, from the second device, a selection of at least one snapshot image from the plurality of downsampled snapshot images; and
producing, by the first device at least based on  the at least one selected snapshot image, a snapshot from the video having the first quality level


Claim 5.	 (Canceled).

Claim 6.	 (Currently Amended)  The method of claim [[5]]1, wherein the lower-quality video is in compressed form having a plurality of GOP (group of pictures), each group of pictures starting with an Intra-coded frame (I Frame), and wherein the buffer stores a plurality of I Frames of the compressed form of the lower-quality video, and wherein the plurality of downsampled snapshot images are produced by extracting and downsampling each of the plurality of I Frames from the buffer.

Claim 7.	 (Currently Amended)  The method claim 1, wherein the snapshot is a video snapshot, the method comprising: 

producing, from the portion of the video stored in the 
producing, by the first device, the video snapshot from the a starting point and an ending point of the downsampled video extract selected by the second device.

Claim 8.	 (Currently Amended)  The method of claim 1, further comprising: 
buffering, in an adjustable length synchronization buffer, the video, wherein an adjustable length of the adjustable length synchronization buffer is adjusted to synchronize display of the lower-quality video on the second device.


Claim 10.	 (Currently Amended)  A first device configured to create one or more snapshots, the first device including a receiver device and comprising: 
an input configured to receive a video having a first quality level; 
a buffer containing a portion of the video during a predefined time; 
a conversion module configured to convert the video into a lower-quality video having a second quality level, the second quality level being associated with a lower quality than the first quality level; 
an interface configured to send the lower-quality video to a second device; and 
a snapshot module configured to: 
;
based on the snapshot instruction, produce a plurality of downsampled snapshot images from the portion of the video stored in the buffer, each of the plurality of downsampled snapshot images representing a different portion of the video at a different time; 
send the plurality of downsampled snapshot images to a network; 
receive, from the second device, a selection of at least one snapshot image among the plurality of downsampled snapshot images; and [[to]] 
generate a snapshot from the video having the first quality level at least based on the at least one selected snapshot image

Claim 11.	 (Canceled).

Claim 12.	 (Currently Amended)  The first device according to claim [[11]]10, wherein the video is in compressed form having a plurality of GOP (group of pictures), each group of pictures starting with an Intra-coded frame (I Frame), and wherein the 

 and 
produce, from the portion of the video stored in the 
produce the video snapshot from the 


Claim 19.	(Currently Amended)  A non-transitory computer-readable medium of a first device having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to:
receive a video having a first quality level; 
store the video in a buffer, the buffer containing a portion of the video during a predefined time; 
converting the video into a lower-quality video having a second quality level, the second quality level being associated with a lower quality than the first quality level; 
send the lower-quality video to a second device; 
receive, from the second device as the second device presents the lower-quality video, a command to produce a snapshot using the video having the first quality level; 
based on the command received by the first device, produce a plurality of downsampled snapshot images from the portion of the video stored in the buffer, each of the plurality of downsampled snapshot images representing a different portion of the video at a different time; 
send the plurality of downsampled snapshot images to a network; 
receive a selection of at least one snapshot image from the plurality of downsampled snapshot images; and
produce a snapshot from the video having the first quality level at least based on the at least one selected snapshot image


Claim 20.	 (Canceled).

Claim 21.	 (New) The non-transitory computer-readable medium of claim 19, wherein the lower-quality video is in compressed form having a plurality of group of pictures (GOP), each group of pictures starting with an Intra-coded frame (I Frame), and wherein the buffer stores a plurality of I Frames of the compressed form of the lower-quality video, and wherein the plurality of downsampled snapshot images are produced by extracting and downsampling each of the plurality of I Frames from the buffer.

Claim 22.	 (New) The non-transitory computer-readable medium of claim 19, wherein the snapshot is a video snapshot, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to: 
produce, from the portion of the video stored in the buffer, a downsampled video extract; and


Claim 23.	 (New) The non-transitory computer-readable medium of claim 19, wherein the snapshot is a snapshot image, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to: 
store, in an adjustable length synchronization buffer, the video, wherein an adjustable length of the adjustable length synchronization buffer is adjusted to synchronize display of the lower-quality video on the second device.



Claims 1-4, 6-10, 12-19 and 21-23 is/are allowed.

Claims 5, 11 and 20 is/are cancelled.


Allowable Subject Matter

5.	The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest or render obvious the each and every claimed limitation of the current invention as amended by the applicant, especially the limitation of a method of creating one or more snapshots, the method comprising: receiving, by a first device, a video having a first quality level, the first device including a receiver device; buffering, by the first device, the video in a buffer, the buffer containing a portion of the video during a predefined time; converting, by the first device, the video into a lower-quality video having a second quality level, the second quality level being associated with a lower quality than the first quality level; sending, by the first device, the lower-quality video to a second device; receiving, by the first device from the second device as the second device presents the lower-quality video, a command to produce a snapshot using the video having the first quality level; based on the command received by the first device, producing a plurality of downsampled snapshot images from the portion of the video stored in the buffer, each of the plurality of downsampled snapshot images representing a different portion of the video at a different time; sending the plurality of downsampled snapshot images to a network; receiving, from the second device, a selection of at least one snapshot image from the plurality of downsampled snapshot images; and producing, by the first device at least based on the at least one selected snapshot image, a snapshot from the video having the first quality level.





Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/RAZU A MIAH/Primary Examiner, Art Unit 2441